DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   The limitation of “with the air pressure regulator being capable of delivering air at predetermined pressure levels to the air valve and with the air valve being capable of activation by the pulse combustor controller for supplying air to the inlet pipe for the start-up and each of the plurality of continuous operating states of the deflagration pulse combustor” is regarded as new matter.  In the original specification the air valve is taught as shut off after the startup “state” [0046].  There is no suggestion in the original specification that the air valve can “supplying air to the inlet pipe for … each of the plurality of continuous operating states,” i.e. for each of the states after startup.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al (5,665,272) in view of Tenney et al (2,857,332) and GB 2420615 of the IDS and Farshchian (2014/0260294) and Miller (2,948,113) and optionally Schmidt (2,872,780).  Adams et al teach A deflagration pulse combustor system with improved startup and control comprising: a deflagration pulse combustor further comprising an inlet pipe 2 having a proximal [right] and distal end [left], with the inlet pipe having a first length and being in fluid communication with a combustion chamber 3, an exhaust pipe 6 having a proximal and distal end, with the exhaust pipe 6 having a second length greater than the first length of the inlet pipe 2 and being in fluid communication with the combustion chamber 3, the combustion chamber having a first end having a first opening [circa 10] for connecting to the proximal end of the inlet pipe for fluid communication capable of controlling selective activation and deactivation of fuel injectors 1, 8, 10 of the plurality of fuel injectors for the start-up and each of the plurality of continuous operating states of the deflagration pulse combustor, including changing the activation and deactivation of fuel or other predetermined continuous operating states of the deflagration pulse combustor [e.g. when the combustor is warmed up, it may be considered to be idling and injectors are selectively deactivated];	 wherein the plurality of fuel injectors 1, 8, 10 are capable of being selectively activated and deactivated by the pulse combustor controller for low-throttle or mid-throttle operations of the deflagration pulse combustor for pulse combustor startup or idling;	 wherein fewer than the total number of fuel injectors are activated during pulse combustor startup or idling for less than up to the maximum duty cycle [full load / run mode uses less than the total number of injectors] of the deflagration pulse combustor; wherein the ignition subsystem includes a spark plug 12 electrically connected to the deflagration pulse combustor controller.  	Adams et al do not teach each combustion event causing gas jets to be output from the distal end of exhaust pipe but not the distal ends of the inlet pipe.  GB ‘615 is cited to teach the equivalence of valved pulse combustors, such as used by Adams et al, and  distal ends of the inlet pipe.  It would have been obvious to one of ordinary skill in the art to employ a valveless combustor, which allows gas jets to be output from distal ends of the inlet pipe, as typical of the valveless pulse combustor, as an equivalent configuration used in the art.  As set forth above, Adams et al broadly teach the deflagration pulse combustor further being capable of controlling selective activation and deactivation of fuel injectors 1, 8, 10 of the plurality of fuel injectors for the start-up and each of the plurality of continuous operating states of the deflagration pulse combustor, including changing the activation and deactivation of fuel injectors during any continuous operating state and such activation and deactivation of the fuel injectors for portions of, or during, a maximum duty cycle [max load]; of the deflagration pulse combustor [note while the fuel injector 8, 10 may be selectively shutoff after startup, such a fuel injector is capable of operation at any continuous operating state].  Alternately, Miller teaches a deflagration pulse combustor [with intermittent explosions / pulse combustion which is inherently deflagration as the standard type of combustion, see col. 1, lines 15-25] with  the pulse combustor controller [see title] further being capable of controlling selective activation and deactivation of fuel injectors of the plurality of fuel injectors 39, 40 for the start-up and each of the plurality of continuous operating states of the deflagration pulse combustor [max load and below max load], including changing the activation and deactivation of fuel injectors 39, 40 during any continuous operating state and such activation and deactivation of the fuel injectors for portions of, or during, a maximum duty cycle [max load] of the deflagration pulse combustor [see Fig. 3, and col. 3, lines 5- being capable of controlling selective activation and deactivation of fuel injectors of the plurality of fuel injectors for the start-up and each of the plurality of continuous operating states of the deflagration pulse combustor, including changing the activation and deactivation of fuel injectors during any continuous operating state and such activation and deactivation of the fuel injectors for portions of, or during, a maximum duty cycle of the deflagration pulse combustor.   	 Farshchian teaches a pulse combustor with a sensor subsystem 1 for continuously monitoring predetermined physical properties [e.g. pressure] within the combustion chamber and generating output electrical signals representative of operating states of the pulse combustor that includes at least a pre-startup operating state and continuous operating state after pulse combustor startup [inherent, when considering pressure, no pressure before combustion and pressure pulses during combustion]; and … a pulse . 
 	 In addition, the COMBINATION of references teaches:    a sensor subsystem [of Farshchian] for continuously monitoring predetermined physical properties within the combustion chamber and generating output electrical signals representative of operating states of the deflagration pulse combustor [Adams] that includes at least a pre-startup operating state and a plurality of continuous operating 
  wherein the ignition subsystem includes a spark plug [Adams] electrically connected to the pulse combustor controller;   wherein the sensor subsystem [of Farshchian] includes a pressure sensor or a velocity 
 	Note Fig. 1 of Adams et al operates with gasoline only and Fig. 2 allows for greater variety of fuels than the system of Fig. 1 of Adams et al. Adams et al teach when operating with gasoline only injection in fuel injectors 1 is sufficient, col. 1, lines 41+; col. 3, lines 34-38.  Accordingly, it would have been obvious to operate Fig. 2 of Adams with fewer than all the fuel injectors as taught by Adams, Fig. 1, to operate with only the fuel injectors that are required.  Alternately, Schmidt teaches that fewer than the total number of fuel injectors are activated during pulse combustor startup in that injector 7 is used solely for startup and injector 5/500 is used for normal operation.  It would have been obvious to employ injectors solely for startup as taught by Schmidt, using fewer than the total number of fuel injectors are activated during pulse combustor startup, in order to facilitate conserving fuel as required.  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al (5,665,272) in view of Tenney et al (2,857,332) and GB 2420615 of the IDS and Farshchian (2014/0260294) and Miller (2,948,113) and optionally Schmidt (2,872,780), as applied above, and further in view of Magill (2,557,128).   Adams et al teach the air supply subsystem includes a pressurized air supply of 60 psi, which would inherently require a regulator to maintain a set pressure and a air valve is inherent for the compressed air to be stopped as taught in the col. 5 citation.  Adams et al do not teach the air supply subsystem includes a pressurized air tank that is in fluid communication with a .

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments concerning Rizzell  (GB ‘615) are not persuasive alleging the reference does not teach equivalence between the valveless pulse combustor or the valved pulse combustor.  Applicant’s allegation is rebutted by the quoted citation:  
“The combustor [4, referenced in the previous sentence] may be a valve-less pulse combustor, a valved pulse combustor, a pulse detonation engine…”  
These are all equivalent type of combustors as taught by Rizzell as the same combustion chamber 4 may be valved or valveless.  Accordingly, applicant’s arguments is misdirected.  The applications of the combustor to e.g. a gas turbine or direct propulsions or other applications listed is immaterial as Rizzell teaches these are all equivalent combustors and may be used in a variety of non-limiting applications.    
In response to applicant's argument that the prior art (Farshchian) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Applicant’s argument of Farshchian relies on the 2nd quoted paragraph in the Background.  However, applicant appears to confuse “pressure gain” combustors – which includes BOTH pulse detonation and deflagration pulse combustion  -- with “conventional control systems” of the 2nd quoted paragraph which rather appear to continuous combustion (deflagration).  As is well known in the art, pressure gain combustion is conventionally termed constant volume combustion and includes BOTH resonant [deflagration] pulse combustion [e.g. valveless pulsejets] and pulse detonation, see the following excerpt from 
    PNG
    media_image1.png
    145
    491
    media_image1.png
    Greyscale

  https://netl.doe.gov/node/7553 
“Pressure gain combustion (PGC) has the potential to significantly improve combined cycle performance when integrated with combustion gas turbines. While conventional gas turbine engines undergo steady, subsonic combustion, resulting in a total pressure loss, PGC utilizes multiple physical phenomena, including resonant pulsed combustion, constant volume combustion, or detonation, to affect a rise in effective pressure across the combustor, while consuming the same amount of fuel as the constant pressure combustor. The methodology resulting in a pressure-gain across the combustor relies on the Humphrey (or Atkinson) cycle and is seen to have great potential as a means of achieving higher efficiency in gas turbine power systems, potentially reaching 4-6% for simple cycle systems and 2-4% in combined cycle systems. At the power system level this efficiency increase would reduce the cost and performance penalty incurred by capturing carbon. The high reactivity of hydrogen fuels from an IGCC with pre-combustion capture is particularly attractive to certain PGC concepts.” 

Similar teachings are present in GB ‘615 previously applied that pressure gain (pressure rise) operated differently that conventional (constant pressure) combustion chambers, see e.g. the following excerpt below.


    PNG
    media_image2.png
    816
    663
    media_image2.png
    Greyscale


Further note applicant does not use the term “deflagration” or “deflagration pulse combustor” in his own specification and must rely on common knowledge in the art / inherency for its inclusion in the claims.  Accordingly, while the Examiner has permitted deflagration pulse combustor as amended text, the prior art that does not explicitly set forth “detonation” will also be given the same presumption of inherency as “deflagration” is the standard type of combustion used in the art.  
Applicant repeatedly argues the new limitations added by amendment, especially “the pulse combustor controller further being capable of controlling selective activation or during, a maximum duty cycle of the deflagration pulse combustor.”  This limitation is quite broad in that the controller only need to be capable of the above functions.  It is noted that fuel injectors are activated or deactivated during any continuous operating state – they are activated when running and turned off / deactivated during full load or maximum duty cycle [full load], will shut the engine off.  Accordingly, the broadest reasonable interpretation of this limitation does not require the control of the duty cycle of the fuel injectors, only the maximum duty cycle of the deflagration pulse combustor [which is full load].  Regardless, Farshchian does teach the pulse combustor controller further being capable of controlling selective activation and deactivation of fuel injector for the start-up and each of the plurality of continuous operating states of the deflagration pulse combustor, including changing the activation and deactivation of the fuel injector during any continuous operating state and such activation and deactivation of the fuel injector for portions of, or during, a maximum duty cycle of the deflagration pulse combustor, in that for any given fuel injector, the duty cycle of each fuel injector is controlled selectively on-off to control the fuel flow from the fuel injector, in an analogous manner to applicant’s disclosed invention.  In terms of controlling a plurality of fuel injectors, Miller is also now applied to teach a deflagration pulse combustor [with intermittent explosions, see col. 1, lines 15-25] with  the pulse combustor controller [see .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

December 30, 2021